Citation Nr: 1816876	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the May 2016 hearing, the Veteran testified that he began receiving treatment through VA in 2011 and has continued to receive treatment.  However, the claims file does not contain any VA treatment records dated since 2014.  Thus, on remand, the AOJ should secure any outstanding VA treatment records.

The Veteran also testified at the May 2016 hearing that he received treatment from Dr. W.J. in 1972 and then Dr. T.M.  However, the claims file does not contain any records from those healthcare providers.  Therefore, the AOJ should also attempt to obtain such records.

The Board further notes that the Veteran has not been afforded a VA examination in connection with his claim.  His service treatment records indicate that he complained of faintness and "feelings of going crazy" in October 1971.  The Veteran related that he was worried about his family, including his sick father, and he was prescribed Valium.  He also testified at the May 2016 hearing that he experienced panic attacks and was prescribed Xanax while stained in Germany in 1971.  Additionally, the Veteran has asserted that he currently has a psychiatric disorder secondary to his service-connected pes planus.  Therefore, the Board finds that a VA examination and medical opinion to determine the nature and etiology any acquired psychiatric disorder that may be present.

Moreover, the Board notes that the Veteran has not been provided proper notice in connection with his claim.  Although the RO did sent a notice letter in December 2012, that letter was not provided in connection with the claim for service connection for an acquired psychiatric disorder, and there is no letter advising him of the evidence needed to substantiate a claim for service connection on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C. § 5103(a) is remandable error).  Thus, the Veteran should be provided proper notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for an acquired psychiatric disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder, to include Dr. W.J. and Dr. T.M (identified during May 2016 hearing).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records dated since 2011.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current psychiatric disorders.

For each diagnosis identified other than a personality disorder, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related to his military service, including any symptomatology therein.  In rendering this opinion, the examiner should specifically consider the October 1971 service treatment record and the May 2016 hearing testimony regarding his experiences in service and reported symptomatology since that time.

The examiner should also opine as to whether it is at least as likely as not that the disorder is either caused by or aggravated by his service-connected bilateral pes planus.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

If the Veteran is diagnosed with any psychosis, the examiner should state whether the disorder manifested within one year of the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




